DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 04/05/2021 has been entered. Claims 1, 5, 8, 10-12, 14-15, and 18 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 01/06/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 20050235923 (published 10/27/2005) issued to Niki.
Regarding claim 1, the embodiment illustrated by figure 9 of Niki discloses an upper cage member 7 (figure 9, lid 7; paragraph 0025); a lower base member 1 (figure 9, cage body 1) having a plurality of side walls 3a-3d (figure 9, side walls 3a-3d) and a bottom 5 (figure 9, bottom wall 5), said bottom 5 having an opening 13a (figure 9, slot 13a; paragraphs 0025 and 0026); and an exchangeable plate 9a (figure 9, upper plate 9a; paragraph 0030) having one or more access points 22 (figure 8, openings 22; paragraph 0045); wherein the opening 13a is adapted to receive an upper exchangeable plate 9a (figure 9, upper plate 9a; slots 13a) and a lower exchangeable plate 9b (figure 9, lower plate 9b).
The embodiment illustrated by figure 9 of Niki does not explicitly disclose an upper exchangeable plate without any access points.
Niki does teach, however, three different kinds of plates 9 in figures 3-5 (floor boards 9), with all of the plates in figures 3-5 having access points (figures 3-5; perforation part 14 and mesh part 15 and upper plate 9a having holes or mesh; paragraph 0036). 


In addition to what is described above, Applicant has failed to disclose the criticality of having an upper exchangeable plate with no access points and a lower exchangeable plate having access points, as included in claim 1. The specification does not describe the significance of the lower exchangeable plate having access points while the upper exchangeable plate has no access points. For instance, page 11, paragraph 2 of the Specification shows the benefit of having two plates, with the upper plate having no access points; however, it does not explain how having the plates switched (i.e., the lower exchangeable plate with access points becoming the upper exchangeable plate, and the upper exchangeable plate with no access points becoming the lower plate) would lead to detriments in the invention. For example, switching the plates would still enable an enclosed animal to have access to grass via removing the lower plate having no access points, and when the animal is finished with feeding on grass, the lower plate having no access points would be re-inserted, thereby preventing the enclosed animal from escaping the enclosure.
Absent any showing of criticality for a routine (e.g., the placement of plates at a particular order) that can be done by one of ordinary skill in the art, there exists grounds for obviousness for claims on the placement of plates in the cage. In other words, one of ordinary skill in the art would make certain to have the plates arranged so as to meet the limitations of claim 1 in a routine manner. 

Regarding claim 5, as dependent on claim 1, Niki as modified discloses the limitations of claim 1. Niki also discloses said opening 13a having a first edge and a second edge 11, said bottom 5 having a first guide 21 and a second guide 5a, said first guide 21 defining a first recessed space and a second recessed space (paragraph 0044), said second guide defining a third recessed space and a fourth recessed space (paragraph 0044), said first guide 21 being located adjacent to and alongside the first edge 11, the second guide 5a being located adjacent to and alongside the second edge 11, and said lower exchangeable plate 9b having one or more access points being adapted to slide along the first recessed space and third recessed space (figure 9, guides 21 next to slot 13a; paragraph 0044), and said upper exchangeable plate 9a being adapted to slide along the second recessed space and fourth recessed space (figure 9, crossbars 5a next to slot 13b; paragraph 0044).

Regarding claim 8, as dependent on claim 5, Niki as modified discloses the limitations of claim 5. Niki does not disclose the first and second guides 21 each having a height that is between about 1 to about 3 inches.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the guides 21 have a height between 1 and 3 inches for inserting an exchangeable plate 9a at such a height, since it has been held that where the general conditions of a claim are disclosed in the prior art (the guides of Niki having a height), discovering the optimum or workable ranges (of the height) involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05 II.

Claims 10-12, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20140366811 (published 12/18/2014) issued to Tominaga in view of Niki.
Regarding claim 10, Tominaga discloses an upper cage member 6 (figure 1, top cover 6); a lower base member 2 (figure 1, base 2) having a plurality of sidewalls 23 (figure 1, sidewalls 23) and a bottom 22 and 23 (figure 3, rear wall 22 and sidewalls 23; paragraph 0052), said bottom 22 and 23 having an opening 211 (figure 3, front opening 211); and an exchangeable tray 3 (figure 1, tray 3) having a front plate (paragraph 0056), a bottom plate (figure 3, bottom of tray 3; paragraph 0056), a first sidewall and a second sidewall (figure 3; paragraph 0056); and said opening 211 is adapted to receive said exchangeable tray 3 (paragraph 0058).
Tominaga does not disclose said bottom plate having at least one access point.
Niki teaches a bottom plate 9 (figure 3, floor board 9) having at least one access point 14 (figure 3, perforated part 14).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tominaga and include said bottom plate having at least one access point, as taught by Niki, in order to permit liquid excrement to drip through the access point, thereby eliminating the need for a user to dispose the liquid excrement out of the plate (e.g., Niki, paragraphs 0027, 0032, and 0035).

Regarding claim 11, as dependent on claim 10, Tominaga as modified discloses the limitations of claim 10. Tominaga also discloses said bottom 22 and 23 having a first guide and a second guide 236 (figure 2, receiving portions 236; paragraph 0054), said first guide and second guide 236 being adapted to support said exchangeable tray (paragraphs 0058-0060).

Regarding claim 12, as dependent on claim 10, Tominaga as modified discloses the limitations of claim 10. Tominaga also discloses said first sidewall having a horizontally-extending first lip 213 (figure 5, positioning portion 213), said second sidewall having a horizontally-extending second lip 223 (figure 5, positioning portion 223), said bottom 22 and 23 having a first guide and a second guide 236, said first guide 236 being adapted to support the exchangeable tray by the first lip 213, said second guide being adapted to support the exchangeable tray by the second lip 223 (paragraphs 0061-0063).

Regarding claims 14 and 15, as dependent on claims 11 and 12, respectively, Tominaga as modified discloses the limitations of claims 11 and 12, except for the first and second guides 21 each having a height that is between about 1 to about 3 inches.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the guides 21 have a height between 1 and 3 inches for inserting an exchangeable plate 9a at such a height, since it has been held that where the general conditions of a claim are disclosed in the prior art (the guides of Tominaga having a height), discovering the optimum or workable ranges (of the height) involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05 II.

Regarding claim 18, as dependent on claim 10, Tominaga as modified discloses the limitations of claim 10. Tominaga does not disclose said at least one access point being at least one through-hole in said bottom plate.
Niki teaches at least one access point 14 being at least one through-hole in a bottom plate 9 (figure 3, floor board 9 having perforations 14).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tominaga and include said at least one access point being at least one through-hole in said bottom plate, as taught by Niki, in order to permit liquid excrement to drip through the access point, thereby eliminating the need for a user to dispose the liquid excrement out of the plate (e.g., Niki, paragraphs 0027, 0032, and 0035).

Response to Arguments
Applicant's arguments filed 04/05/2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Niki does not teach the design as described and claimed in the present invention, there exists a new ground of rejection under 35 U.S.C. 103 (necessitated by Applicant’s amendment of claim 1), in which the floor boards illustrated in figures 3-5 would make it obvious for one of ordinary skill in the art to make the arrangements of the plates as shown in the limitations of claim 1.
In response to Applicant’s argument that Niki’s design serves a purpose that is different from the design in the present application, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Ultimately, Niki discloses a structure that is capable of providing access to grass (via the access points on floor boards shown in figures 3-5 and 9) for an enclosed animal.
As the arguments pertaining to claim 1 are not persuasive, claim 1 remains rejected, thus allowing claim 5 to be rejected via disclosures and teachings by Niki.
Applicant’s arguments, see page 8, lines 1-19, filed 04/05/2021, with respect to the rejection of claim 10 under 35 U.S.C. 102(a)(1)/(a)(2) have been fully considered and are persuasive.  Therefore, the rejection for claim 10 has been withdrawn.  However, upon further consideration, a new grounds of rejection for claim 10 is made in view of different interpretations of the previously applied reference, resulting in the new grounds including Niki providing teachings in modifying Tominaga.
As the arguments pertaining to claim 10 include a new grounds of rejection, claims 11-12 and 14-15 may be rejected accordingly.
In response to Applicant’s argument that claim 8 is not obvious, the embodiment of figure 9 in Niki, as modified by figures 3-5 of Niki, makes claim 1 unpatentable under 35 U.S.C. 103 as shown above. As claim 8 depends on rejected amended claim 1, and as Applicant has not made arguments as to the discovery of the optimum or workable ranges involving only routine skill in the art for the heights of the guides, claim 8 remains rejected, as it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the guides have a height between 1 and 3 inches for inserting an exchangeable plate at such a height, since it has been held that where the general conditions of a claim are disclosed in the prior art (the guides of Niki having a height), discovering the optimum or workable ranges (of the height) involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05 II. Moreover, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Ultimately, Niki discloses a structure that is capable of providing access to grass (via the access points on floor boards shown in figures 3-5 and 9) for an enclosed animal.
As the arguments pertaining to claim 8 are not persuasive, claim 8 remains rejected, thus allowing claim 5 to be rejected via disclosures and teachings by Niki.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571) 272-5425.  The examiner can normally be reached on Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh, can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.B./             Examiner, Art Unit 3647                                                                                                                                                                                           /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647